UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                  -v.-                               20 Cr. 3 (KPF)

OLADAYO OLADOKUN, et al.,                               ORDER

                         Defendants.

KATHERINE POLK FAILLA, District Judge:

      The pretrial conference in this matter scheduled for May 11, 2021, at

3:00 p.m. is ADJOURNED to June 1, 2021, at 12:00 p.m. The conference will

proceed remotely. Access instructions will be provided in advance of the

conference.

      SO ORDERED.

Dated: May 7, 2021
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
